Citation Nr: 1431873	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  12-06 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 2007 to October 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for OSA.  The Veteran timely appealed that decision.  


FINDINGS OF FACT

By resolving all doubt in his favor, the evidence of record demonstrates that the Veteran's OSA was diagnosed in and had its onset during military service.


CONCLUSION OF LAW

The criteria establishing service connection for OSA have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the favorable decision regarding the issue of service connection for OSA, as discussed below, further discussion with respect to VCAA is not warranted at this time, as this decision represents a full award of benefits able to be awarded on appeal as to that issue.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

On appeal, the Veteran averred that he had no indications of sleep apnea prior to his military service and that his first diagnosis of sleep apnea was not made until after enlistment into military service.  He also specifically noted that he was found medically fit to report for basic training on enlistment.  

A review of the record fails to reveal any enlistment examination prior to the Veteran's acceptance into military service.  An April 2007 Medical Prescreen of Medical History Report did not reflect any complaints or findings of OSA or other sleep-related symptomatology, such as snoring, at that time.  A document dated May 4, 2007, one day after his acceptance into military service, reflects no medical problems since his last physical examination.  Based on these findings, the Board must find that the Veteran is entitled to the presumption of soundness; therefore, he is presumed sound with respect to his OSA on entrance into service.  See 38 U.S.C.A. § 1111 (West 2002).

The Veteran's service treatment records further reveal that, in August 2007, he underwent a sleep study and was subsequently diagnosed with OSA with hypoxemia.  The Veteran was eventually put on a physical profile in October 2007 for his OSA, just prior for his eventual medical release from active service.  The Veteran is currently shown to be diagnosed with OSA.  

Based on the record, the Board notes that the VA examiner initially opined in November 2011 that the Veteran's OSA clearly and unmistakably pre-existed and was not aggravated by military service, based on the proximity to entrance into service that such was diagnosed and the relatively brief period of his service.  

However, in January 2012, that same examiner opined that the Veteran's OSA was at least as likely as not related to his military service, particularly in light of his lack of notation on enlistment and his lay evidence regarding lack of symptomatology prior to service, to include daytime hypersolmnolence; he concluded that it was only early-on in the Veteran's military career that his OSA emerged and was properly diagnosed.  

Thus, there is no clear and unmistakable evidence of preexisting chronic disability  to overcome the presumption of soundness.  Moreover, the January 2012 VA opinion, which is the more factually-accurate of the opinions of record, relates the current disability to active service.  Based on this January 2012 opinion, as well as the Veteran's lay statements regarding medical history prior to service and onset of symptomatology during service, and in light of the finding of soundness above, by resolving all doubt in his favor, the Board finds that the evidence demonstrates that his OSA was diagnosed in and had its onset during military service.  See 38 C.F.R. §§ 3.102, 3.303.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for OSA is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


